DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2, 4-6, 8, 11, 13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-2, 4-6, 8, 11, 13 and 15-20 are directed to a nitride steel strip as set forth in the instant claims.  The closest prior art of record is US 2008/0219879 A1 to Williams et al in view of US 6110296 to Zaranek as set forth in the office action mailed 12/23/2020.  Williams discloses a thin cast steel strip similar to the instant claims but is silent as to nitriding, and Zaranek discloses that the thin cast steel strips may be nitride throughout the thickness of the steel strip to increase the hardness of the steel strip.  Williams in view of Zaranek differs from the instant claims at least in that Williams and Zaranek are silent as to the instantly claimed nitrogen content of between 0.01 and 0.075% nitrogen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736